ORDER
PER CURIAM.
Appellant, Michael Juern, (“appellant”), appeals the judgment of the Circuit Court of St. Charles County denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Appellant seeks to vacate his conviction and sentence for two counts of involuntary manslaughter, Section 565.024, RSMo 1994,1 and one count of assault in the second degree, Section 565.060.1(4), for which he was sentenced to a total of 21 years imprisonment.
We have reviewed the briefs of the parties, transcripts, and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory citations are to RSMo 1994, unless otherwise indicated.